Hooker, J.
The complainant, a man advanced in years, was the owner of 120 acres of land, upon which he resided for many years. The land was mortgaged, and after foreclosure he borrowed |2,005 from Tillotson, who lived in New York. The loan was made through William Dennis, who lived in Ovid, Mich.; he being a brother-in-law of Tillotson, and his agent in the transaction. The *308loan was for three years. Complainant deeded the land to Tillotson, and took back an ordinary land contract. This- transaction occurred in November, 1888; and in December, 1888, Tillotson, by his attorney, William Dennis, made a quitclaim deed of the premises to Lorena M. Dennis, the wife of William Dennis. This was done,, as we understand it, to enable her to reconvey the land during Dennis’ absence in Europe, in case the loan should be paid. It is not claimed that Dennis or his wife had any claim upon the property or debt. They merely represented Tillotson. In 1892 Mrs. Darling, the complainant’s wife, received about $5,000 from the estate of her brother; and, upon payment by her to Mrs. Dennis of $2,005.57, the latter gave to her a quitclaim deed of the land. This was done with the assent of her husband. It was understood that the title should vest in her. She-paid something towards some improvements that were-made upon the farm, and, in short, the remainder of her money was used up, probably for the family, and perhaps-partly in paying some debts incurred by her husband. Counsel so claim, and at all events the money appears to-have been used up prior to her death, which occurred in' 1898. Counsel for the complainant files this bill against the children and heirs of Mrs. Darling to have the deed to Tillotson decreed to be an equitable mortgage, and to-compel a reconveyance of the premises to the complainant on payment of the amount that should be found due from him to his Said wife. The learned circuit judge so decreed, and the defendants have appealed.
The attitude of these children towards their father does not appeal strongly to our sense of justice. We are satisfied that their mother’s understanding was that the title to the farm should be placed in her name, not only to protect her for the amount of money paid by her upon the mortgage, but also to avoid danger of losing it through an unwise disposition of it by mortgage or otherwise by her husband. He was content that it should be so, but neither expected that upon her death he would be *309burned out to shift for himself, that the children might divide the property among themselves. She took a quitclaim deed by the husband’s consent, but this amounted to no more than an assignment of the equitable mortgage of Tillotson. The complainant never conveyed his equity of redemption, unless it be by an estoppel, and we think it would be inequitable to allow the defendants to claim that. The most that we can say, then, is that the mother held an equitable mortgage upon the place for the amount paid Dennis, with interest. It is said that we should make the betterments a charge upon the place, but we think not. The complainant gave no mortgage for such sums, and they are, at most, a personal obligation. The defendants are insisting upon their “pound of flesh,” and must be satisfied with it. We think, however, that the old people never contemplated that the husband would be charged for what money was spent by the wife for the family, or in carrying on the farm. On the other hand, it was never intended that she would pay rent.
We think, therefore, that the decree was a just one, and it is affirmed, with costs.
Montgomery, O. J., Moore and Long, JJ., concurred. Grant, J., took no part in the decision.